TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00552-CR




                                   Trenton Yarbrough, Appellant


                                                  v.


                                   The State of Texas, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
            NO. 004154, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




               Trenton Yarbrough seeks to appeal from an order revoking community supervision.

Sentence was imposed on June 18, 2002. There was no motion for new trial. The deadline for perfecting

appeal was therefore July 18, 2002. Tex. R. App. P. 26.2(a)(1). Notice of appeal was filed on July 30,

2002. No extension of time for filing notice of appeal was requested. Tex. R. App. P. 26.3. Under the

circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than by

dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo

v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
                 The appeal is dismissed.




                                               __________________________________________

                                               Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: September 19, 2002

Do Not Publish




                                                  2